Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahns et al (2008/0103353).

Jahns et al discloses a penile implant having a plurality of segment members (102,104,106,108,110,112,114,116) including a first member (102) and a second member (104) each having a coupling portion and a locking portion. The coupling portion of each member (see Figure 2) includes a first coupling portion or protrusion (202; see paragraph [0025]) and a second coupling portion or cavity (206; see paragraph [0026]). The first coupling portion of a first member connects to or couples to a second coupling portion of a second member to construct a column of connected members to form the implant. The coupling portion further includes a locking portion to help retain the elongate member in a linear configuration, which consists of a ridge or projection (208) disposed on the protrusion and a groove (210) disposed on a side wall of the cavity.

With regard to claims 14 and 19, Jahns et al teaches (Figure 14; element 1406; paragraph [0047]) that it is known to include a sheath to enclose the first and second members to form the implant.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al in view of Helms et al (4,619,251).

Jahns et al discloses the claimed device, as discussed above, except for specifically teaching using a first end cap and second end cap.

Helms et al discloses a similar penile implant using a plurality of segment members (50) enclosed within a sheath (28) and teaches that it is well known to also include a first and second end cap (22, 24) that is attached to the opposite ends of the sheath (column 6, lines 14-38). Therefore a modification of Jahns et al to include first and second end
caps would have been obvious in view of Helms et al which teaches that the use of such end caps are well known and conventionally employed in penile implant devices.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,980,638. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to a penile implant including a first member having a coupling portion and a locking portion and a second member having a coupling portion and a locking portion; the coupling portion of the first member configured to engage the coupling portion of the second member to movably couple the first member to the second member such that the first member is configured to be placed in a first position with respect to the second member and a second position with respect to the second member, the locking portion of the first member being configured to engage the locking portion of the second member help retain the first member in its second position with respect to the second member (see pending claim 1 and patented claim 1).  The patented claim includes additional limitations and therefore are more specific, thus the pending claims are merely broader than the patented claims and the patented claims are in effect a “species” of the “generic” pending claims.  Since the generic claims are “anticipated” by the species the claims are not patentably distinct. Similarly with pending claim 16 and patented claim 13 and pending claim 20 and patented claim 17. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791